DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Chremos (Registration No. 70,981) on February 4, 2022.
The application has been amended as follows: 
In The Claims
1.	(Currently Amended) A method of wireless communication, the method comprising:
determining, by a user equipment (UE): 
a first value including a first number of bits sent by a primary radio link control (RLC) layer of the UE during a first time period, a first power efficiency value corresponding to the primary RLC layer, or a combination thereof; or
a second value including a second number of bits sent by a secondary RLC layer of the UE during a second time period, a second power efficiency value corresponding to the secondary RLC layer,, or a combination thereof;
adjusting, by the UE while in a dual connectivity configuration and based on the determined first value or the determined second value, a threshold; 
routing, by the UE, data to the one of [[the]] multiple RLC layers based on the adjusted threshold; and
transmitting, by the UE, the data.


providing, by the UE, the data from an application layer to [[the]] a PDCP layer; and
receiving, by the UE, [[the]] a selection of [[the]] one of [[the]] multiple uplink transmission modes, wherein:
the selection is received via a user interface of the UE or determined by the UE;
the multiple uplink transmission modes include a power mode and a turbo mode; or 
a combination thereof.
13.	(Currently Amended) An apparatus configured for wireless communication, the apparatus comprising:
at least one processor; and
a memory coupled to the at least one processor, 
wherein the at least one processor is configured to:
determine, by a user equipment (UE): 
a first value including a first number of bits sent by a primary radio link control (RLC) layer of the UE during a first time period, a first power efficiency value corresponding to the primary RLC layer,[[,]] or a combination thereof; or
a second value including a second number of bits sent by a secondary RLC layer of the UE during a second time period, a second power efficiency value corresponding to the secondary RLC layer,[[,]] or a combination thereof;
adjust, by the UE while in a dual connectivity configuration and based on the determined first value or the determined second value, a threshold; 
route data to one of multiple RLC layers based on the adjusted threshold; and 
initiate transmission of the data.

calculate [[the]] a first data rate corresponding to the first time period, the first data rate calculated based on the first number of bits; and
calculate [[the]] a second data rate corresponding to the second time period, the second data rate calculated based on the second number of bits.
20.	(Currently Amended) The apparatus of claim 13, wherein the at least one processor is further configured to:
determine [[the]] a first data rate corresponding to the primary RLC layer and a second data rate corresponding to the secondary RLC layer; and
route the data to the one of the multiple RLC layers based on a comparison between the first data rate and the second data rate.

Allowable Subject Matter
Claims 1-7 and 11-33 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest adjusting by the UE while in a dual connectivity configuration and based on the determine first value or the determined second value, wherein the first value including a first number of bits sent by a primary radio link control (RLC) layer of the UE during a first time period or a first power efficiency value corresponding to the primary RLC and wherein the second value including a second number of bits sent by a secondary RLC layer of the UE during a second time period or a second power efficiency value corresponding to the secondary RLC, as specified in independent claims 1 and 13.
The prior art does not teach or fairly suggest transmitting, by the UE and after transmission of the data, additional data pending for transmission, the additional data routed to the one of the multiple RLC .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner




/ANH VU H LY/             Primary Examiner, Art Unit 2472